Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered. 

Response to Arguments
Applicant's arguments filed on 04/05/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 8-11, Applicant contends: 
The Applicant respectfully submits that Sabe fails to teach or suggest a neural network that is trained to extract a dominant role for each player based on a centroid position for each sequence in the game and altering the predetermined ghosting model based on the extracted dominant role as recited in amended claim 1. … the Applicant respectfully submits that Lowe fails to teach or suggest "training the neural network to align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players; extracting a dominant role for the at least one player using the role alignment, wherein the dominant role is extracted based on centroid positions during a plurality of sequences in the game; altering the predetermined ghosting model to reflect the extract dominant role of the at least one player during at least one sequence in the game" as recited in amended claim 1.

Examiner’s response:
The relevant claim limitations appear to be 
training the neural network to align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players; 
altering the predetermined ghosting model to reflect the extract dominant role of the at least one player during at least one sequence in the game;

Regarding the “training …” limitation, 
as noted in the rejections, Sabe teaches 
[0368]; “in this embodiment, although the multi-observation prediction model has employed the state transition prediction model using the HMM, the multi-observation prediction model may employ a state transition prediction model using an RNN (recurrent neural network), Bayesian network linear state space model, or the like…Also see [0382]; “The human type self-agent [predetermined model of the opposing object or humanoid] having carried out the self-learning and the imitation learning can do an action for imitating the other agent as described with reference to FIG. 20.”

and, Bialkowski teaches
[fig(s) 4-5, 7-9] [sec(s) Abs] “Due to the dynamic, continuous and multiplayer nature of team sports like soccer, a major issue is aligning player positions over time. We present a “role-based” representation that dynamically updates each player’s relative role at each frame and demonstrate how this captures the short-term context to enable both individual player and team analysis.” [sec(s) III] “Substituting 8 into 4 and ignoring the constant term H(x), the optimal formation is the set of role-specific probability density functions that minimize the total entropy. 
    PNG
    media_image1.png
    98
    354
    media_image1.png
    Greyscale
 (9) … we achieve an approximate solution using the expectation maximization (EM) algorithm [34]. … The initial occupancy maps for each role resemble something similar to Fig. 4 (a). We then iterate through each frame of the tracking data and assign role labels to the tracking data by formulating a cost matrix based on the log probability of each (x, y) position being assigned a particular role label and compute the optimal assignment using the Hungarian algorithm [35]. Once role labels have been assigned to all frames of the tracking data, we recompute the probability density functions of each role. The process is repeated until convergence, resulting in well separated probability density functions similar to Fig. 4 (d).”

In other words, Bialkowski teaches aligning player positions by dynamically estimating each player’s role in soccer games (i.e. “align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players”, cf. “updates each player’s relative role at each frame”, fig 4). In addition, the Minimum Entropy Data Partitioning method is trained based on expectation maximization (EM) algorithm (i.e. “training”, cf. “expectation maximization (EM) algorithm”) to update the role distribution model, resulting in well separated probability density functions.
In addition, Sabe teaches a recurrent neural network (i.e. “neural network”, cf. “RNN (recurrent neural network)”) which uses imitation learning that is associated with a human–type agent or model that can replicate actions of the other player.

Regarding the “altering …” limitation, 
as noted in the rejections, Lowe teaches 
[Page 3, line 1-9 and Fig.2]: “The ghost players are consistently more aggressive on help defense than the real Toronto players. Check out DeMar DeRozan’s ghost (no. 10) as Raymond Felton (no. 2) and Tyson Chandler (no. 6) run a pick-and-roll on the right wing during the first stage of this same New York possession: Ghost DeRozan is in the middle of the paint to deter any pass to Chandler, while Ghost Landry Fields (no. 2) has zoned up between Anthony (no. 7) and Kidd (no. 5) on the weak side. Fields is actually closer to Kidd, in part because the program understands the higher expected value of a corner three point shot. That’s why Ghost Rudy Gay (no. 22) has moved a bit toward Fields’s man, even as the real versions of both players stick much more closely to their original assignment.”-the disclosure describes the how on the Ghosting model reacts on the defensive end based on the play that the opposing team is executing. The ghosting model reacts to the offensive with heavy sort out defensive stops as disclose in the figures.”-Lowe based of the figures on page 3, reads on the limitation of the ghosting model on the defensive end. The model reacts on to the offensive scheme and from there determine the response. [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.

and, Bialkowski teaches
[fig(s) 4] “This is then used as the template for the next iteration and the procedure is repeated until convergence, resulting in well separated role distributions as in (d).” [fig(s) 5, 7-9] [sec(s) IV] “Next we demonstrate how we can examine the roles of each player over a match half as shown in Fig. 9. In this example, we can see the behavior of two teams and how players dynamically alternate relative positions throughout a match, essentially representing how versatile the players are within the formation. Plot (c) represents a 5 min smoothed version of the role assignments (to ignore temporary role swaps) showing dominant roles taken by each player. From this, it can be seen that in the top game, roles remain constant throughout the match, while in the second game the midfielders (roles 5 and 6, shown in blue and grey) alternate positions throughout the match.” [sec(s) III] “Substituting 8 into 4 and ignoring the constant term H(x), the optimal formation is the set of role-specific probability density functions that minimize the total entropy. 
    PNG
    media_image1.png
    98
    354
    media_image1.png
    Greyscale
 (9) … we achieve an approximate solution using the expectation maximization (EM) algorithm [34]. … The initial occupancy maps for each role resemble something similar to Fig. 4 (a). We then iterate through each frame of the tracking data and assign role labels to the tracking data by formulating a cost matrix based on the log probability of each (x, y) position being assigned a particular role label and compute the optimal assignment using the Hungarian algorithm [35]. Once role labels have been assigned to all frames of the tracking data, we recompute the probability density functions of each role. The process is repeated until convergence, resulting in well separated probability density functions similar to Fig. 4 (d).” 

In other words, Bialkowski teaches aligning player positions with dominant roles taken by each player by dynamically estimating each player’s role in soccer games (i.e. “the extract dominant role of the at least one player during at least one sequence in the game”, cf. “updates each player’s relative role at each frame”, “dominant roles taken by each player” fig 4). Computing the optimal alignment for each player is repeated with the current distribution as a template for the next iteration (i.e. “alter the predetermined [ghosting] model to reflect the extract dominant role”, cf. “compute the optimal assignment using the Hungarian algorithm” and “This is then used as the template for the next iteration and the procedure is repeated until convergence, resulting in well separated role distributions as in (d)”, fig 4, Note that the bracketed claim language, “[ghosting]”, indicates that it is not taught by Bialkowski but it is taught by Lowe.) based on the Minimum Entropy Data Partitioning with expectation maximization (EM) algorithm, resulting in well separated probability density functions. 
In addition, Lowe teaches the ghosting model on the defensive end (i.e. “predetermined ghosting model” and “role of the at least one player during at least one sequence in the game”, cf. “The ghost players are consistently more aggressive on help defense than the real Toronto players”), and the model reacts on to the offensive scheme and from there determines the response by providing a role for each player in basketball games. 

Therefore, the applicant’s arguments are not convincing.

Applicant’s arguments with respect to the limitation “extracting a dominant role for the at least one player using the role alignment, wherein the dominant role is extracted based on centroid positions during a plurality of sequences in the game;” of claims 1, 11, 20-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. 

Drawings
The drawings are objected to because fonts are too small and/or not clear in figs 2A, 2B, 2C, 2D, and it appears that the drawings in figs 2A, 2B, 2C, 2D are color drawings or photographs and are not black and white line drawings (filed on 02/21/2018). The drawings are objected to because it appears that the drawings in figs 3A, 3B are color drawings or photographs and are not black and white line drawings (filed on 12/04/2017). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: it appears that “receiving a plurality of player data or” is a typo and should be removed. Appropriate correction is required.
Claim(s) 1 is/are objected to because of the following informalities: it appears that “extract dominant role” should read “extracted dominant role” in line 12. Appropriate correction is required. In addition, claim 11, 20-21 are objected to for the same reason.
Claim(s) 5 is/are objected to because of the following informalities: it appears that “the group” should read “a group” in line 2. Appropriate correction is required. In addition, claim 15 is objected to for the same reason. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11, 20-21 recite “altering the predetermined ghosting model to reflect the extract dominant role of the at least one player during at least one sequence in the game”. However, it appears that the specification is silent in regards to altering the predetermined ghosting model to reflect the extract dominant role. Instead, par [0030] of the specification says “The neural network may be utilized to train a predetermined ghosting model to predict, or "ghost", player movements according to a feature representation of the predetermined ghosting model” without reflecting the extracted dominant role of the at least one player. This is changing the scope of the claimed invention without support from the specification, therefore it is rejected under 112(a) lack of written description. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1 recite(s) the limitation “the roles” in line 7.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “roles” is used instead of “the roles”. In addition, claims 11, 20-21 are rejected for the same reason.
The term “similar” in claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, claims 11, 20-21 are rejected for the same reason.
Claim(s) 1, 11, 20-21 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 2-10, 12-19 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 11, 20-21. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5-12, and 15-20 are rejected under U.S.C. 103 has being unpatentable over Arian S. Forouhar et al (US Publication 20150131845-A1, hereinafter referred to as “Forouhar”) in view of Kohtaro Sabe (US Publication 20110112997-A1, hereinafter referred to as “Sabe”) and in further view of Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), hereinafter referred to as “Lowe” and further in view of Bialkowski et al. (Large-Scale Analysis of Soccer Matches using Spatiotemporal Tracking Data)

(Note: Hereinafter, if a limitation has brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Regarding claim 1, 
Forouhar teaches 
A method, comprising: 

training, [using deep imitation learning, a neural network associated with a predetermined ghosting model] to predict player movements for at least one player during at least one sequence in a game;
(Forouhar, [0040]; “The algorithms can also be trained to identify criteria for specific activities of interest by inputting pre-selected data from known occurrences of activities. The nature of the data requires a number of specific tools to achieve reliable results with minimal operator input.” [0133]; “the present technology may be used to, for example, to analyze a stream of input data and recognize that: (i) the stream represents a basketball game; (ii) a particular team is on defense; and (iii) that the defensive team is employing a particular defensive scheme. Once the particular situation and defensive scheme is identified, the present technology may use an algorithm that is defined for that situation to compare the actual actions of the players to a predicted set of actions for that situation and create an output that records whether or not the situation has occurred, and with an indication of how effective the players were compared to what should have happened.” – Forouhar reads on the capability of predicting movement of player when employing a play scheme and identified the sequence of action with respect to situation with in the game.)  

training the [neural network to align] the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players;
(Forouhar; [0040]; “The algorithms can also be trained to identify criteria for specific activities of interest by inputting pre-selected data from known occurrences of activities. The nature of the data requires a number of specific tools to achieve reliable results with minimal operator input.” [0058-0078] “knowing that a particular offensive set occurred at some number of specified sequences in a game could allow the system to process the object tracking data from those sequences and define an algorithm trained to identify all the common interactions that occurred during each of the specified sequences, and the newly developed algorithm could be used to identify other sequences containing the same patterns. The training algorithm could be modified over time as new sequences are introduced in the training process.” [0133]; “the present technology may be used to, for example, to analyze a stream of input data and recognize that: (i) the stream represents a basketball game; (ii) a particular team is on defense; and (iii) that the defensive team is employing a particular defensive scheme. Once the particular situation and defensive scheme is identified, the present technology may use an algorithm that is defined for that situation to compare the actual actions of the players to a predicted set of actions for that situation and create an output that records whether or not the situation has occurred, and with an indication of how effective the players were compared to what should have happened.”)

[extracting a dominant role for the at least one player using the role alignment, wherein the dominant role is extracted based on centroid] positions during a plurality of sequences in the game;
(Forouhar, [0133]; “the present technology may be used to, for example, to analyze a stream of input data and recognize that: (i) the stream represents a basketball game; (ii) a particular team is on defense; and (iii) that the defensive team is employing a particular defensive scheme.”)  

[altering the predetermined ghosting model to reflect the extract dominant] role of the at least one player during at least one sequence in the game;
(Forouhar; [0058-0078] “knowing that a particular offensive set occurred at some number of specified sequences in a game could allow the system to process the object tracking data from those sequences and define an algorithm trained to identify all the common interactions that occurred during each of the specified sequences, and the newly developed algorithm could be used to identify other sequences containing the same patterns. The training algorithm could be modified over time as new sequences are introduced in the training process.” [0133]; “the present technology may be used to, for example, to analyze a stream of input data and recognize that: (i) the stream represents a basketball game; (ii) a particular team is on defense; and (iii) that the defensive team is employing a particular defensive scheme. Once the particular situation and defensive scheme is identified, the present technology may use an algorithm that is defined for that situation to compare the actual actions of the players to a predicted set of actions for that situation and create an output that records whether or not the situation has occurred, and with an indication of how effective the players were compared to what should have happened.”)

receiving, at an information handling device, tracking data associated with a player movement path for at least one player during the at least one sequence; 
(Forouhar, [0124]: “tracking coordinate data collected by the central processing unit (CPU) computer [information handling device] and can track the movement of players in the game, this technology can be used as a tool to assess and evaluate the performance of the players. For example, player's positioning and movement with the ball on the court can be tracked with this technology.” – Forouhar reads on receiving tracking data of players based on their movements in the game and that data is received by an information handling system.)

analyzing, using a processor, the tracking data to determine at least one feature associated with the at least one player at a plurality of predetermined time points during the at least one sequence; 
(Forouhar; [0058-0078]; “Using the available tracking coordinate data, the activity recognition algorithms can identify and characterize activities of interest based on the positioning of objects of interest (e.g., players, ball, etc.) at precise and coinciding times.” –where the tracking data correspond to a player at a certain time point, the feature being analyzed is the positioning of the player.) and

However, Forouhar does not teach 	
training, [using deep imitation learning, a neural network associated with a predetermined ghosting model] to predict player movements for at least one player during at least one sequence in a game;
training the [neural network to align] the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players;

Sabe teaches 
training, using deep imitation learning, a neural network associated with a predetermined [ghosting] model to predict player movements for at least one player during at least one sequence in a game; 
training the neural network to [align] the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players;
 (Sabe, [0368]; “in this embodiment, although the multi-observation prediction model has employed the state transition prediction model using the HMM, the multi-observation prediction model may employ a state transition prediction model using an RNN (recurrent neural network), Bayesian network linear state space model, or the like…Also see [0382]; “The human type self-agent [predetermined model of the opposing object or humanoid] having carried out the self-learning and the imitation learning can do an action for imitating the other agent as described with reference to FIG. 20.” – Sabe reads on having a recurrent neural network in which uses imitation learning that is associated with a human–type agent or model that can replicate other the action of another.) 

Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics of Forouhar with the recurrent neural network model that use imitation learning of Sabe as an effective way of using layering data of an objects or players in real time to analyze, observed, and imitate player’s actions or series of pattern as well as predicting the outcome of certain play scheme based of the player’s directory, motion and observation. By doing so, the self-agent (predetermined model) recognize an observed value observed from the other agent (opposing objects and or personnel) , the self-agent designates an observed value which is data observed from the other agent and indicating a state of another person as the second observed value, and uses the second time series data which is a time series of the second observed values as model learning data, thereby learning time series patterns of the second observed values observed regarding various kinds of actions done by the other agent as suggested by Sabe in [0134]. 

However, the combination of Forouhar and Sabe does not appear to distinctly teach 
training, using deep imitation learning, a neural network associated with a predetermined [ghosting] model to predict player movements for at least one player during at least one sequence in a game; 

Lowe teaches
training, using deep imitation learning, a neural network associated with a predetermined ghosting model to predict player movements for at least one player during at least one sequence in a game; 
(Lowe, [Page 3, line 1-9 and Fig.2]: “The ghost players are consistently more aggressive on help defense than the real Toronto players. Check out DeMar DeRozan’s ghost (no. 10) as Raymond Felton (no. 2) and Tyson Chandler (no. 6) run a pick-and-roll on the right wing during the first stage of this same New York possession: Ghost DeRozan is in the middle of the paint to deter any pass to Chandler, while Ghost Landry Fields (no. 2) has zoned up between Anthony (no. 7) and Kidd (no. 5) on the weak side. Fields is actually closer to Kidd, in part because the program understands the higher expected value of a corner three point shot. That’s why Ghost Rudy Gay (no. 22) has moved a bit toward Fields’s man, even as the real versions of both players stick much more closely to their original assignment.”-the disclosure describes the how on the Ghosting model reacts on the defensive end based on the play that the opposing team is executing. The ghosting model reacts to the offensive with heavy sort out defensive stops as disclose in the figures.”-Lowe based of the figures on page 3, reads on the limitation of the ghosting model on the defensive end. The model reacts on to the offensive scheme and from there determine the response. [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.)

In addition, the combination of Forouhar and Sabe does not appear to distinctly teach
[altering the predetermined ghosting model to reflect the extract dominant] role of the at least one player during at least one sequence in the game;

Lowe teaches
[altering] the predetermined ghosting model [to reflect the extract dominant] role of the at least one player during at least one sequence in the game;
(Lowe, [Page 3, line 1-9 and Fig.2] as cited above, [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.)

determining, using the predetermined ghosting model and the at least one feature, a ghosted movement path for the at least one player beginning from one of the plurality of predetermined time points. 
(Lowe, [Page 5]: “Look again at Ghost DeRozan vs. Real DeRozan… Ghost DeRozan has left Kidd to slam into Chandler much earlier, and much higher on the floor, than Real DeRozan actually did. Since Anthony is dribbling toward the right side of the floor, the left side becomes the “weak” side, and it is the duty of the weak side defender in almost every NBA defense to help on the big man (Chandler) rolling to the paint. DeRozan does that here, but he does it too late; doing so earlier would stop Chandler sooner and allow both DeRozan and Jonas Valanciunas (no. 17) to retreat more easily to their original marks.”- this discloses a model that characterized players behavior based on the collected data and anticipate play scheme that would best fit the scenario based off the data, using the collected data from SportVU (Camera system that tracks movements of plays via data coordinates), the system implements a replica model also known as a “Ghost” of the user’s players and determine their style and movement to counteract the opposing team.)

Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the object tracking software program for enhanced sports analytics as taught by Forouhar as modified by the recurrent neural network model that use imitation learning of Sabe to include Ghosting models of players as taught by Zach Lowe in order to integrate on-court game data on player and ball positions to create models and to be able to analyze the players movements and behaviors to predict the potential outcome of the game or the next action or move. By doing so, teams with ghosting model of the players, team can recognize everything — when a pick-and-roll occurred, where it occurred, whether the pick actually hit a defender, and the position of all 10 players on the floor as the play unfolded. The team also factored in the individual skill set of every NBA player as suggested by Zach Lowe [Page 1, par’s 1, line 13-16].

However, the combination of Forouhar, Sabe, Lowe does not appear to distinctly teach
training the neural network to [align] the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players;
[extracting a dominant role for the at least one player using the role alignment, wherein the dominant role is extracted based on centroid] positions during a plurality of sequences in the game;
[altering] the predetermined ghosting model [to reflect the extract dominant] role of the at least one player during at least one sequence in the game;

Bialkowski teaches
training the neural network to align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players;
(Bialkowski; [fig(s) 4-5, 7-9] [sec(s) Abs] “Due to the dynamic, continuous and multiplayer nature of team sports like soccer, a major issue is aligning player positions over time. We present a “role-based” representation that dynamically updates each player’s relative role at each frame and demonstrate how this captures the short-term context to enable both individual player and team analysis.” [sec(s) III] “Substituting 8 into 4 and ignoring the constant term H(x), the optimal formation is the set of role-specific probability density functions that minimize the total entropy. 
    PNG
    media_image1.png
    98
    354
    media_image1.png
    Greyscale
 (9) … we achieve an approximate solution using the expectation maximization (EM) algorithm [34]. … The initial occupancy maps for each role resemble something similar to Fig. 4 (a). We then iterate through each frame of the tracking data and assign role labels to the tracking data by formulating a cost matrix based on the log probability of each (x, y) position being assigned a particular role label and compute the optimal assignment using the Hungarian algorithm [35]. Once role labels have been assigned to all frames of the tracking data, we recompute the probability density functions of each role. The process is repeated until convergence, resulting in well separated probability density functions similar to Fig. 4 (d).”)

extracting a dominant role for the at least one player using the role alignment, wherein the dominant role is extracted based on centroid positions during a plurality of sequences in the game;
(Bialkowski; [fig(s) 4-5, 7-9] [sec(s) IV] “Next we demonstrate how we can examine the roles of each player over a match half as shown in Fig. 9. In this example, we can see the behavior of two teams and how players dynamically alternate relative positions throughout a match, essentially representing how versatile the players are within the formation. Plot (c) represents a 5 min smoothed version of the role assignments (to ignore temporary role swaps) showing dominant roles taken by each player. From this, it can be seen that in the top game, roles remain constant throughout the match, while in the second game the midfielders (roles 5 and 6, shown in blue and grey) alternate positions throughout the match.”; e.g., “mean” may read on “centroid”.)

altering the predetermined ghosting model to reflect the extract dominant role of the at least one player during at least one sequence in the game;
(Bialkowski; [fig(s) 4] “This is then used as the template for the next iteration and the procedure is repeated until convergence, resulting in well separated role distributions as in (d).” [fig(s) 5, 7-9] [sec(s) IV] “Next we demonstrate how we can examine the roles of each player over a match half as shown in Fig. 9. In this example, we can see the behavior of two teams and how players dynamically alternate relative positions throughout a match, essentially representing how versatile the players are within the formation. Plot (c) represents a 5 min smoothed version of the role assignments (to ignore temporary role swaps) showing dominant roles taken by each player. From this, it can be seen that in the top game, roles remain constant throughout the match, while in the second game the midfielders (roles 5 and 6, shown in blue and grey) alternate positions throughout the match.” [sec(s) III] “Substituting 8 into 4 and ignoring the constant term H(x), the optimal formation is the set of role-specific probability density functions that minimize the total entropy. 
    PNG
    media_image1.png
    98
    354
    media_image1.png
    Greyscale
 (9) … we achieve an approximate solution using the expectation maximization (EM) algorithm [34]. … The initial occupancy maps for each role resemble something similar to Fig. 4 (a). We then iterate through each frame of the tracking data and assign role labels to the tracking data by formulating a cost matrix based on the log probability of each (x, y) position being assigned a particular role label and compute the optimal assignment using the Hungarian algorithm [35]. Once role labels have been assigned to all frames of the tracking data, we recompute the probability density functions of each role. The process is repeated until convergence, resulting in well separated probability density functions similar to Fig. 4 (d).” e.g., “optimal alignment” along with fig 4 may read on “altering the predetermined [ghosting] model”. Note that Lowe teaches “predetermined ghosting model”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object tracking software program for enhanced sports analytics of Forouhar, Sabe, Lowe with the role alignment of Bialkowski. 
Doing so would lead to accurately detecting and visualizing player formations, as well as analyzing individual player behavior by efficiently solving the player role distributions based on player tracking data.
(Bialkowski, [sec Abs] “We discover role directly from data by utilizing a minimum entropy data partitioning method and show how this can be used to accurately detect and visualize formations, as well as analyze individual player behavior.” [sec(s) V] “we presented a role-based representation to represent player tracking data, which was found by minimizing the entropy of a set of player role distributions. We showed how this could be efficiently solved using an EM approach which simultaneously assigns players to roles throughout a match and discovers the team’s overall role distributions.”)

Regarding claim 2, 
the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches all the limitation of claim 1 as cited above and further teach the method further comprising providing, on at least one display screen (Lowe, [page 1, Line 3-5]: “camera-tracking system, known as SportVU, that records every movement on the floor and spits it back at its front-office keepers as a byzantine series of geometric coordinates.” – the SportVU system identifies events that occurs in the sporting event and records, using the data retrieved from the camera system, team are able to view and play video footage on graphical user interface to analyze the data.”), a visualization of positional differences between the player movement path and the ghosted movement path. (Lowe, [page 5, line 9-12, Figure]: “Amir Johnson (no. 15) gets himself way out of position relative to his ghost (also No. 15) by chasing Hill toward the middle of the floor, Johnson is very good at chasing ball handlers beyond the 3-point line, but he didn’t have to go so far out here, since Hill dribbles away from the basket and is thus making himself a non-threat.”- Lowe reads on the movement path between Amir Johnson (player) and his counterpart (Ghosting model) and the difference between the action of the real player (Amir Johnson) and his Ghosting model. The system logs the position of Johnson and create ‘ghost players’ that show what Johnson should have done on that specific given play. The visual representation shows a filled mark of the real player vs an unfilled mark that indicate a ‘ghost player’ or a replica representation of the real player and where he should be in figure on page 5.)

The combination of Forouhar, Sabe, Lowe, Bialkowski is combinable with Lowe for the same rationale as set forth above with respect to claim 1.
	
Regarding claim 5, 
the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 1 and further 
teach wherein the predetermined ghosting model is selected from the group consisting of a league average ghosting model, a team-specific ghosting model, and a player-specific ghosting model. 
(Lowe, [page 2, line 9-13]; where Lowe teaches the use of data to create models for sports analytics in sporting events such as basketball. “The Raptors’ analytics team wrote insanely complex code that turned all those X-Y coordinates from every second of every recorded game into playable video files. The code can recognize everything — when a pick-and-roll occurred, where it occurred, whether the pick actually hit a defender, and the position of all 10 players on the floor as the play unfolded. The team also factored in the individual skill set of every NBA player, so the program understands that Chris Paul is much more dangerous from midrange than Rajon Rondo, and that Roy Hibbert is taller than Al Horford.” Also [page 2]; from the coordinate data the analytics team have “the ability to recognize individual player skills — is crucial for the juiciest bit of what the Raptors have accomplished: those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players, and they are doing what Toronto coaching staff and analytics team believes the players should have done.”…Also see [Half court Phase image on page 3] as you can visualize the translucent circle that follow the solid circle are ghosting model players and they are detailed by representing a specific player as well as the specific team the players are in, in this scenario the Ghosting model is player specific and a team specific model as the numbers within the translucent circle mimic the solids which are representation of the actual players within a specific team which is the Toronto Raptors.) 

The combination of Forouhar, Sabe, Lowe, Bialkowski is combinable with Lowe for the same rationale as set forth above with respect to claim 1.

Regarding claim 6, 
the rejection of claim 1 in incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 1 and further teach wherein the at least one feature is selected from a group consisting of a distance between the at least one player and at least one other player in the game, and an angle of the at least one player to a game object. (Forouhar, [0090, 0045]: where the “event profile data catalogs [groups] and describes nearly every event, play, sequence, etc. of a sporting activity enables a multitude of analytical viewing options [angle]” Also see [0045]: The cameras “track playing activity objects such as players, referees, officials, balls and other sporting equipment. Also see [0187]: example of activity/event recognition: Distance between defender at start of possession, distance between defender at time of shot attempt (e.g., when the defensive player is within a certain distance from the shooting player at the time that shot was taken).”-Forouhar reads on one feature that consist within the system where that one feature is able to recognize the players on the field as well as their distance from each other and separate actual player from objects in the game such as the ball within the scope of environment.)

Regarding claim 7, 
the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 1 and further teach wherein the at least one sequence corresponds to a predetermined time interval in the game. (Forouhar, [0061]; “The criteria for activity recognition can be determined in advance of recognizing specific activities in a game. In contrast, manually identifying moments in a game where specific activities occur can be used to train the algorithms to define criteria that would identify the activity of interest throughout the game. For example, knowing that a particular offensive set occurred at some number of specified sequences in a game could allow the system to process the object tracking data from those sequences and define an algorithm trained to identify all the common interactions that occurred during each of the specified sequences.” – Forouhar reads in the analyzing data is based of occurrence that happen in an actual game.)

Regarding claim 8, 
the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 1 and further teach wherein the at least one player comprises a team of players. (Forouhar, [0038]; “For the purposes of this disclosure, sporting activities can include, but are not necessarily limited to, player or team actions or interactions in a game or practice setting or recreational environment or scouting environment.” – Forouhar reads on the players associated to a team.”) 

Regarding claim 9, 
the rejection of claim 1 is incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 1 and further teach wherein the determining comprises continuously determining the ghosted movement path for the at least one player. (Lowe, [Page 6, line 6-11]: “The movement of the ghosts is based mostly on the expected value of a possession, calculated multiple times per second, as that possession moves along… The ghosts are not moving randomly, or even just in the way the team’s coaches would like. They are moving in a way the Raptors believe specific defensive players should move to thwart specific plays executed by specific offensive players with wildly different skill sets.” –Lowe reads on the movement of the ghosting model is based on the behavior and movement of play scheme presented on the court. As the play scheme and possession progresses, the ghost model can responsively calculate the formation or path to consider based on the opposing play scheme.)  

The combination of Forouhar, Sabe, Lowe, Bialkowski is combinable with Lowe for the same rationale as set forth above with respect to claim 1.

Regarding claim 10, 
the rejection of claim 1 is incorporated.
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 1 and further teach wherein the determining is further based upon one or more context metrics associated with the at least one player. (Forouhar, [0068]: “In basketball, the play identification might be based on a points per possession (PPP) metric, whereby a favorable outcome is that which yields a higher PPP relative to the individual, team or league average.”-Forouhar reads on the limitation of metric that is associated with the player and based on the metric, one can determined the statistical value of each player.)

Regarding claim 11, 
The claim is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. Note that Forouhar teaches a processor and a memory (Forouhar, [0049] “central processing unit (CPU) computer”).

Regarding claim 12, 
The claim is a system claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 15, 
The claim is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim.

Regarding claim 16, 
the rejection of claim 11 is incorporated.
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 11 and further teach 
the information handling device, wherein the at least one feature is selected from a group consisting of a distance between the at least one player and at least one other player in the game, an angle of the at least one player to a game object, fatigue of the at least one player, speed of the at least one player, and skill level of the at least one player. (Forouhar, [0045]: “The cameras track playing activity objects such as players, referees, officials, balls and other sporting equipment.”… Also see [0187]: “example of activity/event recognition: Distance between defender at start of possession, distance between defender at time of shot attempt (e.g., when the defensive player is within a certain distance from the shooting player at the time that shot was taken).”… Also see [0148]: “the output generated by the present technology could be measured against performance thresholds to determine whether a particular player, combination of players, lineup or an entire team are meeting particular thresholds for performance. For example, the performance thresholds could be kinematic (e.g., player speed, ball velocity, leaping elevations), physical fitness [Fatigue] based (e.g., reduced performance in the 4th quarter) and/or teamwork focused (e.g., # of passes per possession). – Forouhar reads on one feature that consist within the system where that one feature is able to recognize the players on the field as well as their distance from each other and separate actual player from objects in the game such as the ball within the scope of environment. The data also include attribute of the players such as performance statistics along with variations between players and the object, in this case is the ball.)

Regarding claim 17, 
The claim is a system claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim.

Regarding claim 18, 
	The claim is a system claim corresponding to the method claim 9, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim.

Regarding claim 19, 
the rejection of claim 11 is incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 11 and further teach 
wherein the instructions are further executable by the processor to determine a series of subsequent movements required by the at least one player to match the player movement path to the ghosted movement path. (Lowe, [Page 6, line 10-12]; “The ghosts are not moving randomly, or even just in the way the team’s coaches would like. They are moving in a way the Raptors believe specific defensive players should move to thwart specific plays executed by specific offensive players with wildly different skill sets.”- where the ghosting model can be analyzed by the player to determine their routes and how they should move in formation, ideally mimicking the ghosting model can hone their playing abilities.)

The combination of Forouhar, Sabe, Lowe, Bialkowski is combinable with Lowe for the same rationale as set forth above with respect to claim 1.

Regarding claim 20, 
The claim is a product claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. Note that Forouhar teaches code (Forouhar, [0040]; “Described herein are real-time methods, systems, APIs, user applications and software programs comprising customized and flexible algorithms for comprehensively identifying activities and quantifying characteristics and outcomes of activities that transpire during a sports program.”). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arian S. Forouhar et al (US Publication US20150131845-A1, hereinafter referred to as “Forouhar”), in view of Kohtaro Sabe (US Publication 20110112997A1, hereinafter referred to as “Sabe”), and in view of Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), and in further view of Feng Guo et al (US Publication 20170109940-A1), hereinafter referred to as “Guo” and further in view of Bialkowski et al. (Large-Scale Analysis of Soccer Matches using Spatiotemporal Tracking Data)

Regarding claim 3, 
the rejection of claim 2 is incorporated. 
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches all the limitation of claim 2 and further teach 
the method wherein the providing comprises providing the visualization of the positional differences as an overlapped image. (Lowe, [Half-court Phase Figure on page 5] Where you can see in the image, it show two forms of circle being display where one is a solid circle and the other is a translucent, that depict a representation of an actual player and its ghost model counterpart executing a play. The visualization data shows that “Amir Johnson (no. 15) gets himself way out of position relative to his ghost (also No. 15).” This reads on a clear indication of a difference in position of where No.15 should be rather than actual movement he is executing.)

The combination of Forouhar, Sabe, Lowe, Bialkowski is combinable with Lowe for the same rationale as set forth above with respect to claim 1.

However, the combination of Forouhar, Sabe, Lowe, Bialkowski does not teach 
the method wherein the providing comprises providing the visualization of the positional differences as an overlapped image. 

Guo does teach 
the method wherein the providing comprises providing the visualization of the positional differences as an overlapped image. (Guo, [0090]; “a single camera may be rotated and/or moved to different positions and may capture a series of overlapping images. It should be noted that the images may portray any or all of the areas to the sides of, above, and/or below the device or body. Also base on the sensor detecting and collecting a series of images which is used to calculate.”….Also see [abstract]; “distance measurement between a depth sensor and at least one object in the combined image.”-Guo reads on the detection of objects and their distance based on collection of images.) 

Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics as taught by Forouhar along with the recurrent neural network model that use imitation learning of Sabe and the Ghosting models of players as taught by Zach Lowe and the alignment taught by Bialkowski to include the system and method of image visualization of Guo, as an effective way of the measuring object position on a vertical portion of the rendering geometry. By doing so, image visualization can improve the appearance of one or more images. For example, reduce the appearance of rendering and/or perspective distortion. Additionally or alternatively, the systems and methods disclosed herein may improve the appearance of depth of one or more images and one or more images (e.g., a combined image) may be rendered and/or presented in such a way as to lend greater dimensionality (e.g., height, depth, etc.) to the image(s). The image visualization may be adjusted based on depth information as suggested by Guo in [0025].

Regarding claim 13, 
The claim is a system claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim.

Claims 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arian S. Forouhar et al (US Publication US20150131845-A1, hereinafter referred to as “Forouhar”), in view of Kohtaro Sabe (US Publication 20110112997A1, hereinafter referred to as “Sabe”), and in view of Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), and in further view of Charles Meyer et al (US Publication 20160256780-A1), hereinafter referred to as “Meyer” and further in view of Bialkowski et al. (Large-Scale Analysis of Soccer Matches using Spatiotemporal Tracking Data)

Regarding claim 4, 
the rejection of claim 2 is incorporated.
The combination of Forouhar, Sabe, Lowe, Bialkowski teaches the limitation of claim 2 and further teach further comprising adjusting at least a portion of the visualization responsive to receiving user adjustment input. (Meyer, [0006]; “receiving, at a computing device, user input to display a sports play that involves a plurality of players; displaying, by the computing device, the play in both a 2D interface and a 3D interface using data associated with the play and the plurality of players; in response to an indication for the 3D interface to use a camera view that follows a particular player from among the plurality of players, adjusting the camera view of the 3D interface based on a location of the particular player in the play; and in response to an indication to run the play.”…Also see [0020]; “Camera views can be adjusted manually and/or automatically”…. For example, a user can adjust a camera view by zooming in and out (e.g., using a scroll wheel on a mouse), and also by moving the vantage point or viewing angle from which the camera view is provided (e.g., moving a mouse). In another example, a camera view can be set to automatically follow one or more players while a play is run (animated) in 3D space.” –Meyer reads of on adjusting the angle of the visual based on the received user input where the user controls the position of the camera).  

Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the object tracking software program for enhanced sports analytics as taught by Forouhar along with the recurrent neural network model that use imitation learning of Sabe and the Ghosting models of players as taught by Zach Lowe and the alignment taught by Bialkowski to include the 3D sports playbook taught by Meyers as an effective way of implementing plays and to make adjustment to account for play scheme attributes, player attributes, and/or variability. By doing so, the coach can see variability that may occur when the play is actually executed as well as also apply ability levels to each of the simulated players so as to affect how well and how consistently they execute the play as suggested by Meyer in [0005].

Regarding claim 14, 
The claim is a system claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim.

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zach Lowe (Non-Patent Literature Lights, Cameras, Revolution), in view of Charles Meyer et al (US Publication 20160256780-A1), hereinafter referred to as “Meyer” and in further view of Kyunglyul Hyun et al. (NPL: Motion Grammars for Character Animation), further in view of Kohtaro Sabe (US Publication 20110112997-A1) and further in view of Bialkowski et al. (Large-Scale Analysis of Soccer Matches using Spatiotemporal Tracking Data)

Regarding claim 21, 
Lowe teaches 
An information handling device, comprising: 
a processor; 
a memory device that stores instructions executable by the processor to:
(Lowe, [Page 2] “code”; e.g., “code” may read on “processor” and “memory” since it runs on a computer).

determine, using a predetermined ghosting model [associated with a neural network trained using deep imitation learning], predicted ghosted movement paths for defensive players based on the offensive player positions and the offensive player movement paths;
(Lowe, [Page 3, line 1-9 and Fig.2]: “The ghost players are consistently more aggressive on help defense than the real Toronto players. Check out DeMar DeRozan’s ghost (no. 10) as Raymond Felton (no. 2) and Tyson Chandler (no. 6) run a pick-and-roll on the right wing during the first stage of this same New York possession: Ghost DeRozan is in the middle of the paint to deter any pass to Chandler, while Ghost Landry Fields (no. 2) has zoned up between Anthony (no. 7) and Kidd (no. 5) on the weak side. Fields is actually closer to Kidd, in part because the program understands the higher expected value of a corner three point shot. That’s why Ghost Rudy Gay (no. 22) has moved a bit toward Fields’s man, even as the real versions of both players stick much more closely to their original assignment.”-the disclosure describes the how on the Ghosting model reacts on the defensive end based on the play that the opposing team is executing. The ghosting model reacts to the offensive with heavy sort out defensive stops as disclose in the figures.”-Lowe based of the figures on page 3, reads on the limitation of the ghosting model on the defensive end. The model reacts on to the offensive scheme and from there determine the response.) and

train the [neural network] to align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players;
(Lowe, [Page 3, line 1-9 and Fig.2] as cited above, [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.)

[alter] the predetermined ghosting model to reflect the [extract dominant] role of the at least one player during at least one sequence in the game; and
(Lowe, [Page 3, line 1-9 and Fig.2] as cited above, [Page 2]; “those clear circles that sort of follow the Toronto players around and have the same jersey numbers. Those are ghost players.” – Lowe reads on ghosting model that replicate a player on a team within a sporting event.)

provide, based on the determining, a visualization of the defense players executing the predicted ghosted movement paths responsive to the offensive player movement paths. 
(Lowe, [Page 5, line 9-13] from the figure on page 5: the figure describes, “Amir Johnson (no. 15) gets himself way out of position relative to his ghost (also No. 15) by chasing Hill toward the middle of the floor: Johnson is very good at chasing ball handlers beyond the 3-point line, but he didn’t have to go so far out here, since Hill dribbles away from the basket and is thus making himself a non-threat. The program logs Johnson for a breakdown, and that breakdown leads to another mistake from Gay (no.22): West (no. 21) now has the ball, and with Johnson so far away, the ghost team has recognized a crisis the real players failed to see. The ghost of Valanciunas (no. 17) has abandoned Roy Hibbert (no. 55, on the left block) to run out at West, and Ghost Valanciunas can do that with confidence, because he knows Ghost Gay will leave Paul George (no. 24) in order to crash down on Hibbert in the paint. But neither player moves, and West casually drains a mid-ranger. Also see, [Page 9, Line 7-8]: More importantly, the visualization data shows that Valanciunas (no.17) is active and athletic enough to make up for all his defensive mistakes.”-Lowe reads on the visualization on figure 5 and further explain the defensive player’s action and what he should’ve done with respect to the ghosting model representation of himself. The player reacted to base on his instinct rather than being poised at the moment when offensive player react to the shift of the opposing team.)

However, Lowe does not teach 
receive, on a display screen of the information handling device, user sketch input corresponding to offensive player positions and offensive player movement paths;

Meyer does teach 
receive, on a display screen of the information handling device (Meyer. [0043]; “The computing device can be any variety of computing devices, such as a desktop computer, a laptop computer, a computer server, a mobile device (e.g., a smartphone, a personal digital assistant (PDA), a cell phone), and/or a tablet computing device.”), user [sketch] input corresponding to offensive player positions and offensive player movement paths; (Meyer, [0008]; “user input to display a sports play that involves a plurality of players.” Also see [0071]; “User input can be received through the 2D interface that causes at least a portion of the play to be changed (e.g., change formation, adjust routes [Movement path], adjust player attributes)… For example, FIG. 8 depicts a screenshot in which a user moves the player and the player's route [movement path] further into the backfield in the 2D interface. In response to receiving the input, the display in the 3D interface can be automatically updated to reflect the change to the play.”-Meyer reads on the user input pertains to movements of the player where in this scenario, adjusting the route of the player and where they are designated to go in terms of play scheme).

Meyer also teaches
receive activation input (Meyer, [0028]; “Animation of the play in the 3D interface and in the 2D interface can be controlled using buttons. The buttons include a record button, a rewind button, and a play button… the play button can cause the play to be run according to the actions (e.g., routes) depicted in the 2D interface.”) to animate the user [sketch] input, wherein the animation of the user [sketch] input comprises movement of the offensive players along the offensive player movement paths; (Meyer, [0071]; User input can be received through the 2D interface that causes at least a portion of the play to be changed such as when a user moves the player and the player's route [Movement path] further into the backfield. In response to receiving the input, the display in the 3D interface can be automatically updated to reflect the change to the play…Also see [0021]; “Changes to a play made in 2D space can be dynamically and automatically reflected in a 3D rendering and/or animation of a play.” –Meyer reads on the ability to animate the user’s input via control buttons that include the function of “play” which activate the animation that is created by the user input.) 

Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Ghosting models of players as taught by Zach Lowe to include the 3D sports playbook taught by Meyers as an effective way of implementing plays and to make adjustment to account for play scheme attributes, player attributes, and/or variability. By doing so, the coach can see variability that may occur when the play is actually executed as well as also apply ability levels to each of the simulated players so as to affect how well and how consistently they execute the play as suggested by Meyer in [0005]. 

Further, the combination of Lowe and Meyer does not appear to distinctly teach
receive, on a display screen of the information handling device, user sketch input corresponding to offensive player positions and offensive player movement paths;

However, Hyun does teach 
receive, on a display screen of the information handling device, user sketch input corresponding to offensive player positions and offensive player movement paths; (Hyun, [Figure 3 on page 107]; “Given the motion grammar for basketball plays, we can generate three-dimensional, full-body basketball animation from a diagram sketch on the tactics drawing board (Figure 3).” Also see [Page 107, T-end section]; “The tactics diagram in Figure 3 implicates the structure and semantics of the play; the offensive player A2 outside the three-point line runs toward the free throw line to catch a pass from player A1, and dribbles the ball toward the goal rim to make a shoot.”-Hyun reads on the user inputting a user generated sketch of an offensive play that  based around offensive player A1 and A2.) 

Further, the combination of Lowe and Meyer does not appear to distinctly teach 
receive activation input to animate the user sketch input, wherein the animation of the user sketch input comprises movement of the offensive players along the offensive player movement paths;

However, Hyun does teach 
receive activation input to animate the user sketch input, wherein the animation of the user sketch input comprises movement of the offensive players along the offensive player movement paths; (Hyun, [Page 110, Tactics Diagram section]; “The user can sketch an arbitrary diagram using a set of predefined elements (e.g., location, move, pass, shoot, screen, and feint). Then, the system checks the validity of the diagram and generates a 3D animated scene in a fully automatic manner.”-Hyun reads on user inputting a sketch which comprises of offensive plays scheme and from there generating a animation based on the sketch inputted by the user.)

Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Ghosting models of players as taught by Zach Lowe along with the 3D sports playbook taught by Meyers to include the sketch based interface for drawing basketball tactics diagram and animation as taught by Hyun as an effective way identify the behavioral structure of player movements and create a novel sequence of movements that abide the particular plays scheme that is annotated or sketched by the user or coach. By doing so, the user is able to generate animated scenes from a simple sketch. The rigorous formulation of the behavior model made it possible to synthesize the coordination and interaction among multiple characters, which are structurally valid as well as semantically-meaningful in animating basketball plays as suggested by Hyun on page 110 in the discussion section. 

However, Lowe, Meyer, Hyun do not teach
determine, using a predetermined ghosting model associated with a neural network trained using deep imitation learning, predicted ghosted movement paths for defensive players based on the offensive player positions and the offensive player movement paths.

Sabe teaches 
determine, using a predetermined ghosting model associated with a neural network trained using deep imitation learning, predicted ghosted movement paths for defensive players based on the offensive player positions and the offensive player movement paths; (Sabe, [0368]; “in this embodiment, although the multi-observation prediction model has employed the state transition prediction model using the HMM, the multi-observation prediction model may employ a state transition prediction model using an RNN (recurrent neural network), Bayesian network linear state space model, or the like…Also see [0382]; “The human type self-agent [predetermined model of the opposing object or humanoid] having carried out the self-learning and the imitation learning can do an action for imitating the other agent as described with reference to FIG. 20.” – Sabe reads on having a recurrent neural network in which uses imitation learning that is associated with a human–type agent or model that can replicate other the action of another.) 

In addition, Lowe, Meyer, Hyun do not teach
train the [neural network] to align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players;

Sabe teaches 
train the neural network to align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players; 
(Sabe, [0368]; “in this embodiment, although the multi-observation prediction model has employed the state transition prediction model using the HMM, the multi-observation prediction model may employ a state transition prediction model using an RNN (recurrent neural network), Bayesian network linear state space model, or the like …
Also see [0382]; “The human type self-agent [predetermined model of the opposing object or humanoid] having carried out the self-learning and the imitation learning can do an action for imitating the other agent as described with reference to FIG. 20.” – Sabe reads on having a recurrent neural network in which uses imitation learning that is associated with a human–type agent or model that can replicate other the action of another.) 

Thus, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the Ghosting models of players as taught by Zach Lowe along with the 3D sports playbook taught by Meyers and the sketch based interface for drawing basketball tactics diagram and animation as taught by Hyun with the recurrent neural network model that use imitation learning of Sabe as an effective way of using layering data of an objects or players in real time to analyze, observed, and imitate player’s actions or series of pattern as well as predicting the outcome of certain play scheme based of the player’s directory, motion and observation. By doing so, the self-agent (predetermined model) recognizes an observed value observed from the other agent (opposing objects and or personnel), the self-agent designates an observed value which is data observed from the other agent and indicating a state of another person as the second observed value, and uses the second time series data which is a time series of the second observed values as model learning data, thereby learning time series patterns of the second observed values observed regarding various kinds of actions done by the other agent as suggested by Sabe in [0134].

However, Lowe, Meyer, Hyun, Sabe do not teach
extract a dominant role for the at least one player using the role alignment, wherein the dominant role is extracted based on centroid positions during a plurality of sequences in the game;

Bialkowski teaches
extract a dominant role for the at least one player using the role alignment, wherein the dominant role is extracted based on centroid positions during a plurality of sequences in the game;
(Bialkowski; [fig(s) 4-5, 7-9] [sec(s) IV] “Next we demonstrate how we can examine the roles of each player over a match half as shown in Fig. 9. In this example, we can see the behavior of two teams and how players dynamically alternate relative positions throughout a match, essentially representing how versatile the players are within the formation. Plot (c) represents a 5 min smoothed version of the role assignments (to ignore temporary role swaps) showing dominant roles taken by each player. From this, it can be seen that in the top game, roles remain constant throughout the match, while in the second game the midfielders (roles 5 and 6, shown in blue and grey) alternate positions throughout the match.”; e.g., “mean” may read on “centroid”.)

In addition, Lowe, Meyer, Hyun, Sabe do not teach
[alter] the predetermined ghosting model to reflect the [extract dominant] role of the at least one player during at least one sequence in the game; and

Bialkowski teaches
alter the predetermined ghosting model to reflect the extract dominant role of the at least one player during at least one sequence in the game; and
(Bialkowski; [fig(s) 4] “This is then used as the template for the next iteration and the procedure is repeated until convergence, resulting in well separated role distributions as in (d).” [fig(s) 5, 7-9] [sec(s) IV] “Next we demonstrate how we can examine the roles of each player over a match half as shown in Fig. 9. In this example, we can see the behavior of two teams and how players dynamically alternate relative positions throughout a match, essentially representing how versatile the players are within the formation. Plot (c) represents a 5 min smoothed version of the role assignments (to ignore temporary role swaps) showing dominant roles taken by each player. From this, it can be seen that in the top game, roles remain constant throughout the match, while in the second game the midfielders (roles 5 and 6, shown in blue and grey) alternate positions throughout the match.” [sec(s) III] “Substituting 8 into 4 and ignoring the constant term H(x), the optimal formation is the set of role-specific probability density functions that minimize the total entropy. 
    PNG
    media_image1.png
    98
    354
    media_image1.png
    Greyscale
 (9) … we achieve an approximate solution using the expectation maximization (EM) algorithm [34]. … The initial occupancy maps for each role resemble something similar to Fig. 4 (a). We then iterate through each frame of the tracking data and assign role labels to the tracking data by formulating a cost matrix based on the log probability of each (x, y) position being assigned a particular role label and compute the optimal assignment using the Hungarian algorithm [35]. Once role labels have been assigned to all frames of the tracking data, we recompute the probability density functions of each role. The process is repeated until convergence, resulting in well separated probability density functions similar to Fig. 4 (d).” e.g., “optimal alignment” along with fig 4 may read on “altering the predetermined ghosting model”. Note that Lowe teaches “[alter] the predetermined ghosting model to reflect the [extract dominant] role of the at least one player during at least one sequence in the game”.)

In the alternative, Bialkowski can also be interpreted to teach the following limitation:
train the neural network to align the roles of a plurality of players ordered in a strategic form to compare similar plays of the plurality of players; 
(Bialkowski; [fig(s) 4-5, 7-9] [sec(s) Abs] “Due to the dynamic, continuous and multiplayer nature of team sports like soccer, a major issue is aligning player positions over time. We present a “role-based” representation that dynamically updates each player’s relative role at each frame and demonstrate how this captures the short-term context to enable both individual player and team analysis.” [sec(s) III] “Substituting 8 into 4 and ignoring the constant term H(x), the optimal formation is the set of role-specific probability density functions that minimize the total entropy. 
    PNG
    media_image1.png
    98
    354
    media_image1.png
    Greyscale
 (9) … we achieve an approximate solution using the expectation maximization (EM) algorithm [34]. … The initial occupancy maps for each role resemble something similar to Fig. 4 (a). We then iterate through each frame of the tracking data and assign role labels to the tracking data by formulating a cost matrix based on the log probability of each (x, y) position being assigned a particular role label and compute the optimal assignment using the Hungarian algorithm [35]. Once role labels have been assigned to all frames of the tracking data, we recompute the probability density functions of each role. The process is repeated until convergence, resulting in well separated probability density functions similar to Fig. 4 (d).”; Note that Sabe teaches “neural network”.)

The combination of Lowe, Meyer, Hyun, Sabe is combinable with Bialkowski for the same rationale as set forth above with respect to claim 1.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  
Peter Ibrahim et al. (US Publication 20170001118-A1) teaches a method and system for tracking individual players in the venue and produce a high quality video broadcast of the sporting event without human intervention and with reduced equipment cost is achieved.
Zach Lowe (The SportVU Following up: Answering the Most Common Questions and More Ghost Raptors); The Non-Patent disclosure also reference the usage of ghosting model and the functionality of its implementation with respect to live sports analytics, the demonstrating predetermined Ghosting model is of the NBA team, the Toronto Raptors. 
Kuhn (THE HUNGARIAN METHOD FOR THE ASSIGNMENT PROBLEM) teaches a combinatorial optimization algorithm that solves the assignment problem in polynomial time.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129